Case 2:15-cv-11622-GAD-MJH ECF No. 113, PageID.7204 Filed 02/17/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

             DOUGLAS JACKSON,

                   Petitioner,
                                                           Case No. 15-cv-11622
                        v.
                                                         U.S. DISTRICT COURT JUDGE
                                                            GERSHWIN A. DRAIN
                  LES PARISH,

            Respondent.
   ______________/

 OPINION AND ORDER DENYING MOTION TO COMPEL MEANINGFUL
                ACCESS TO THE COURT [#108]

       Petitioner Douglas Jackson filed a petition for writ of habeas corpus with this

Court pursuant to 28 U.S.C. § 2254. This Court held the petition in abeyance and

administratively closed the case to permit Petitioner to complete state post-

conviction proceedings in the state courts, where he had attempted to exhaust

additional claims. See Jackson v. Parish, No. 15-CV-11622, 2019 WL 4573799

(E.D. Mich. Sept. 20, 2019).

       Petitioner has since filed numerous motions, all of which were denied by this

Court. See ECF Nos. 85, 87, 89, 94. As a result of these continued filings, this Court

enjoined Petitioner on December 16, 2019 from filing further pleadings, other than

a motion to reopen the petition following exhaustion of his state court remedies,

unless the pleading was accompanied by:


                                                    1
Case 2:15-cv-11622-GAD-MJH ECF No. 113, PageID.7205 Filed 02/17/21 Page 2 of 4




      (1) an application for permission to file the pleading; and

      (2) an affidavit demonstrating that plaintiff’s allegations have merit and that
          they are not a repetition of plaintiff’s previous pleadings or motions.

ECF No. 95, PageID.7024 (citing Edwards v. Johns, 450 F. Supp. 2d 755, 756–57

(E.D. Mich. 2006).

      Petitioner has now filed the instant Motion seeking to compel meaningful

access to this Court. The Motion, however, by Petitioner’s own admission, does not

comply with this Court’s prior order enjoining further pleadings; the Motion does

not include an application for permission to file or a signed affidavit demonstrating

that the motion has any merit and that it is not a repetition of Petitioner’s prior

motions. But more importantly, Petitioner’s case before this Court remains closed

because he is still seeking reconsideration of his post-conviction motion by the state

trial court in accordance with an earlier remand order of the Michigan Supreme

Court. As this Court previously indicated, there is no need at this point for Petitioner

to file additional motions in this Court while his case remains pending in the state

courts.

      Moreover, to the extent that Petitioner claims that the trial judge has failed to

adjudicate his post-conviction motion on remand, Petitioner must still exhaust his

state court remedies first before this Court may reopen his case. See Porter v.

Sanders, No. 2:12-CV-11287, 2012 WL 1353703, at *2 (E.D. Mich. Apr. 16, 2012)

(Hood, J.); Scott v. Woods, No. 2:15-CV-13095, 2016 WL 1554934, at *3 (E.D.
                                           2
Case 2:15-cv-11622-GAD-MJH ECF No. 113, PageID.7206 Filed 02/17/21 Page 3 of 4




Mich. Apr. 18, 2016) (Borman, J.); Washington v. Warden, Ross Corr. Inst., No. 02-

70096, 2003 WL 1867914, * 3 (E.D. Mich. Mar. 21, 2003) (Tarnow, J.); see also

Wells v. Marshall, 885 F. Supp. 314, 318 (D. Mass. 1995) (state prisoner was not

exempt from exhaustion requirement for filing a petition for writ of habeas corpus,

though his motion for new trial had been pending in the state trial court since 1991,

where he did not seek intervention from the highest state court to remedy the delay).

      Here, Petitioner may attempt to seek an order of superintending control from

the Michigan Court of Appeals pursuant to M.C.R. 3.302 (D)(1) and M.C.R. 7.203

(C)(1) to order the Wayne County Circuit Court to adjudicate his motion. He has

not yet done so, however, and Petitioner’s failure to adequately pursue his claims in

state court “disqualifies his case from consideration under the narrow exception [to

the exhaustion requirement].” See Dillon v. Hutchinson, 82 F. App’x. 459, 462 (6th

Cir. 2003). Further, Petitioner’s complaint about denial of court access is properly

directed to the state courts, where his post-conviction motion is pending, and not the

Court at this time.

      Accordingly, Petitioner’s Motion to Compel Meaningful Access to The Court

[#108] is DENIED.

      IT IS SO ORDERED.

                                       s/Gershwin A. Drain ________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE
Dated: February 17, 2021

                                          3
Case 2:15-cv-11622-GAD-MJH ECF No. 113, PageID.7207 Filed 02/17/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             February 17, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        4
